Title: To Benjamin Franklin from Lucas Butot, 3 February 1778
From: Butot, Lucas
To: Franklin, Benjamin


Monseigneur
A la Campagne Hoevensniest près de Bodegrave, en Hollande ce 3 fevrier 1778
Zêlé pour la liberté j’apprends avec satisfaction les progrès que fonts les braves Ameriquains pour la leur et pour ÿ cöoporé autant qu’il m’est possible je prends la respectueuse liberté d’envoÿer à votre Excellence le memoire inclús. Daignez le parcourir, et le trouvant utile m’honorer de vos hautes ordres.
Etant prêt d’en donner le secret a votre Exellence apres les convictions des preúves, Dans l’attente que mon affection pour la Patrie de votre Excellence luy sera Agreable, J’ose me flatte que votre Excellence daignera honorer d’une reponce, celuy qui à l’honneur de se dire parfaitement Monseigneur de votre Excellence Le tres húmbles et tres obeissant Serviteur
Lúcas Bútot
 
Notation: Butot, Bodegrave 3 fevr. 78
